Chin, J.
This appeal by the defendant, William Karafotias, arises out of a landlord-tenantdispute with the plaintiffs, Clifford G. Walters andToby A. Walters.The Walters rented out the first floor apartment of Mr. Karafotias’ three family home. In the course of the tenancy, the defendant landlord allowed the plaintiff tenants to store personal belongings in the basement of the house. As a result of various defects in the house, the plaintiffs vacated their apartment on or about June 5,1989. Because the basement was sealed off by the City of Boston at the time, the plaintiffs left their property stored in the basement behind. The plaintiffs hired one Allan Young to clean and transport the property to their new premises. He did so sometime in June or July, 1989. Subsequently, sometime injuneor July, 1989, the plaintiffs first determined that some of their personal properly was either lost or stolen.
On December 10,1990, the plaintiffs first notified the defendant of the alleged lost property. The plaintiffs then commenced this action in February, 1991 in Suffolk Superior Court. The Complaint contained six counts; Count 6 was for the defendant’s negligence for the alleged loss of personal property belonging to the plaintiffs. The other counts are not relevant to this appeal.
The case was subsequently remanded to the Boston Municipal Courtfor trial. The Court found for the plaintiffs on Count 6, and awarded the plaintiffs $7,000 in damages for their allegedly lost property. After the trial, the defendant submitted Requests for Rulings of Law. The Corn! denied Requests 15 and 23.
Consequently, the defendant assigns error to the trial court’s denial of Requests 15 and 23 on Count 6, which state:
“15. The evidence is insufficient to warrant a finding for the plaintiffs, or either of them.”
“23. The evidence does not warrant a finding that the plaintiffs’ loss was caused by the defendant or by anyone for whom he is responsible.”
The defendant contends that the evidence is not sufficient to support the ruling of the trial court. We agree; there are no facts in the record to support the finding that the defendant was negligent. This Court hereby reverses the judgment for the plaintiffs on Count 6 of the Complaintin the amount of $7,000 and orders thatjudgment be entered for the defendant.